DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/ Restriction filed on 03/09/2021. Claims 1-9 are examined below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/09/2021 has been considered by the examiner. An initialed copy is attached.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifstein et al. (US 6,533,963 B1), in view of Liu (CN 105484016 A). The citations below to Liu are to the English machine translation of the Chinese patent accessed online from Espacenet; a copy is attached as a PDF, pgs. 1-14.
	As to independent claim 1, Schleifstein teaches a conductive paste composition (see col. 6, line 21-37) comprising: conductive metal particles and a fiber (see col. 10, line 50 to col. 11, line 67: particulate filler material with both elongate and spheroidal conductive particles; col. 12, lines 1-42; the elongate core is typically a fiber; col. 13, lines 28-49: conductive spheroidal particles are preferably conductive metal-coated glass beads which corresponds to “conductive metal particles”), a polymer resin (see col. 6, lines 22-38: paste comprises a precursor material formable into an elastic matrix material and particulate filler material dispersed therein; col. 7, line 65 to col. 8, line 60: matrix materials include rubbers, thermoplastic urethane, silicone-based, etc.) and an auxiliary additive (see col. 9, line 57 to col. 10, line 22: electroconductive compositions also contain inorganic fillers or other known additives such as plasticizers). 
Schleifstein fails to explicitly disclose that the fiber is a polymer fiber coated with a first graphene on a surface thereof. 
Liu, in analogous art of conductive fibers with flexibility properties for electromagnetic shielding (see para. 0006, 0031), teaches polymer fibers with graphene coated on the surface (see para. 0022: the textile fiber is polyester or polyamide fiber; para. 0030-0032 & 0079-0082: graphene as the coating to prepare composite conductive fibers having high electrical conductivity).
Therefore, in view of the teaching of Liu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive paste composition taught by Schleifstein by incorporating the polymer fibers coated with graphene as taught by Liu to arrive at the claimed invention because Schleifstein suggests that the elongate particles, e.g. fibers, can be coated or plated by any known means with a conductive material, i.e. any suitable conductive substance (see Schleifstein col. 13, lines 28-33 and 66-67). Liu clearly teaches graphene as a coating on polymer fibers, i.e. prepare graphene composite conductive fibers by a padding coating method, a simple preparation process (see Liu para. 0029-0032). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed fibers for the claimed conductive paste composition with a reasonable expectation of success for obtaining composite conductive fibers having not only the mechanical, high temperature resistance and flexibility properties of traditional polymer materials, but also has high electrical conductivity (see Liu para. 0006, 0029-0032, 0082), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 2 & 4, Schleifstein and Liu teach the conductive paste composition according to claim 1, but fail to explicitly disclose the content of the polymer fiber [claim 2] and thickness of the first graphene coated on the polymer fiber [claim 4]. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the content of the polymer fiber and thickness of the graphene on the fiber based on routine experimentation and the disclosures of Schleifstein and Liu (e.g. see Schleifstein col. 14, lines 8-67: the amount of filler is such that the desired good conductivity can be realized without diminishing flexibility, one skilled in the art can determine the appropriate amount for a desired application as a routine matter).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 3, Schleifstein and Liu teach the conductive paste composition of claim 1, wherein the polymer fiber has a thickness of 1 to 10 µm (see Schleifstein col. 13, lines 54-59: diameter from 1 micron to 50 microns) and a length of 0.01 to 10 mm (see Schleifstein col. 13, lines 59-63: 1/64 to 1/16 inches converts to 0.4 to 1.6 mm). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claim 5, Schleifstein and Liu teach the conductive paste composition of claim 1, wherein the polymer fiber is a polyamide fiber (see Liu para. 0022).
As to claim 6, Schleifstein and Liu teach the conductive paste composition according to claim 1, and suggest incorporating additives such as filler materials (see col. 9, line 26 to col. 17). It would have been obvious to incorporate one of the graphene additives recited in claim 6 to improve the properties, e.g. electroconductivity, of the paste composition because such graphene additives are known in the art.
Schleifstein and Liu teach the conductive paste composition according to claim 1, but fail to explicitly disclose that the conductive metal particles are coated with a second graphene on a surface thereof. However, it is considered that the features added by this dependent claim relate to arrangements that are either disclosed in the documents cited above or are merely matters of engineering choice when the general technical knowledge about the state of the art is used and therefore cannot contribute to providing a patentable invention. For example, Schleifstein teaches depositing layers of any suitable electro-conductive material on spheroidal particles (see col. 13, lines 28-53) and graphene is known in the art to be an electro-conductive material. It is noted that no technical effect or unexpected results have been shown for a paste composition comprising metal particles that are coated with graphene compared to a paste composition comprising conductive metal particles, but no graphene coating. See MPEP 716.01-716.02: Objective Evidence of Nonobviousness.
As to claims 7 & 9, Schleifstein and Liu teach the conductive paste composition according to claims 6 & 1, respectively but fail to explicitly disclose the content of the graphene additive [claim 7] and content of the conductive metal particles, polymer resin and auxiliary additives in wt% [claim 9].
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the content of the graphene additive, conductive metal particles, polymer resin and auxiliary additives based on routine experimentation and the disclosures of Schleifstein and Liu (see Schleifstein col. 14, lines 48-53: the conductive filler can be included in any aggregate amount appropriate for a desired application). Burden is shifted to the Applicant to provide evidence that the claimed 


Examiner’s Note
7.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 17, 2021